United States Court of Appeals
                     For the First Circuit


Nos. 14-1514, 14-1515, 14-1516

                    UNITED STATES OF AMERICA,

                            Appellee,

                                 v.

                  ANGEL ABNER BETANCOURT-PÉREZ,

                      Defendant, Appellant.


                          ERRATA SHEET

          The opinion of this Court issued on August 10, 2016 is
amended as follows:

          On page 4, footnote 4, line 3, change "1" to "I"

          On page 5, line 13, change "1" to "I"